MAGUIRE, Judge,
concurring:
I concur in the result and also in the opinion of the court. In view of my belief that cocaine is not a “controlled substance” and the potential difficulty of reconciling “old-line” Article 134 offenses with the actual existence of regulations, created by the ruling in United States v. Courtney, 24 U.S.C.M.A. 280, 51 C.M.R. 796, 1 M.J. 438 (1976), there would be enormous difficulty in sorting out the implications of the rationale of that decision vis-a-vis the instant charges. There is no point to undertaking the task since a dismissal results here anyway.